DISSENTING OPINION.
I concur in the holding that the court below committed no error in refusing (1) to grant the appellant a directed verdict; and (2) to set the verdict aside on the weight of the evidence. *Page 849
I express no opinion as to error, or no, in the granting and refusing of the numerous instructions appearing in the record.
I dissent from the holding that error appears in the rulings of the court below on the appellants' complaints as to the juror Payne, and the argument of the appellee's attorney to the jury, and therefore unless error appears in the instructions, I am of the opinion that the judgment of the court below should be affirmed, insofar as it imposes liability.